Appeal from an order of the Family Court, Monroe County (Patricia E. Gallaher, J.), entered March 25, 2008 in a proceeding pursuant to Family Court Act article 5. The order denied the motion of respondent to vacate an order dated September 24, 2001.
It is hereby ordered that the order so appealed from is unanimously affirmed with costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]; see generally City of Albany Indus. Dev. Agency v Garg, 250 AD2d 991, 993 [1998]). Present—Hurlbutt, J.E, Smith, Centra, Pine and Gorski, JJ.